Citation Nr: 1207642	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  10-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to a higher initial rating for low back disability, currently rated as noncompensably disabling, effective July 12, 2009, and 10 percent disabling, effective December 7, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that granted service connection for low back disability and assigned a noncompensable disability rating effective from July 12, 2009, and denied entitlement to service connection for left knee disability and cervical spine disability.  

In August 2010 the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.  

In a December 2010 DRO decision, the Veteran's rating for his low back disability was increased from noncompensable to 10 percent, effective December 7, 2010.  This action did not satisfy the Veteran's appeal. 

In December 2011 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of the hearing is of record.  At this hearing, the Veteran submitted additional pertinent evidence that has not been considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran's representative, and thus the Board will consider it in making a decision on the merits of the case.  See 38 C.F.R. § 20.1304(c) (2011). 

The issue of entitlement to a higher initial rating for low back disability is addressed in the REMAND following the order section of this decision.

FINDINGS OF FACT

1.  The Veteran's current left knee disability, diagnosed as status post arthroscopic surgery with residual scars, is etiologically related to his active service.

2.  The Veteran's current cervical spine disability, diagnosed as degenerative changes of cervical spine and cervical strain, is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  A left knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).	  

2.  A cervical spine disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran submitted the instant claims for service connection in June 2009, while he was still in service.  He asserts that he is entitled to service connection for a left knee disability and cervical spine disability as they are the result of an in-service fall.  

Specifically, the Veteran testified before the undersigned VLJ in December 2011 and at the DRO hearing in August 2010 that he experienced problems with his knees in service, in 2007 or 2008, when he fell down a ladder, felt his left knee pop, and experienced swelling.  He testified that his left knee has hurt constantly since that time.  He stated that at the time of entrance into service, he was not experiencing any significant left knee problems; he did not experienced significant left knee problems until after the in-service fall; and once the problems began, they continued until the present day.  The Veteran also stated that his cervical spine was injured during this same fall and his cervical problems have continued since that time.  

Private treatment records in February 2001 (before the Veteran entered service) show that the Veteran jumped off a fence which was approximately six feet high, landed awkwardly and twisted his left knee.  He was found to have an avulsion at the tip of the lateral fibular head, and appeared to also have an acute anterior cruciate ligament (ACL) tear.  He was placed in a knee brace and later experienced pain and swelling.  In March 2001 he was diagnosed with left knee ACL tear and underwent a left knee arthroscopy with thermal tightening of the ACL.  In April 2001 the left knee showed no swelling and portal sites were well healed.  Ultimately, in April 2001 the left knee was essentially asymptomatic.

Service treatment records (STRs) show that on a medical examination for enlistment in September 2003 the Veteran's lower extremities and spine were found to be normal on clinical evaluation.  In March 2008 the Veteran reported a history of lower back pain for the prior five to six months after falling down a flight of stairs.  He reported hearing a pop in his lower back and later experiencing pain.  In a Post-Deployment Health Assessment in February 2009, the Veteran reported having been on sick call for his back pain that still bothered him.  The Veteran also reported tingling in the back of his neck in a report of medical history in 2009.  Otherwise, STRs are silent in regard to any clinically observed left knee or cervical spine problems.

The Veteran was afforded a VA-contracted examination in July 2009 in which he reported the aforementioned in-service fall and resulting neck condition with stiffness, spasms, decreased motion, paresthesia, numbness, and constant pain.  He also reported left knee symptoms to include stiffness, heat, giving way, and pain.  The examiner diagnosed cervical strain and status post left knee arthroscopic surgery with scars.

The Veteran had VA spine examinations in October and December 2010 in which he reported the aforementioned in-service fall.  The VA examiner noted that there was no evidence of any injury or treatment related to a neck condition while in service.  The Veteran reported symptoms to include his neck "catching", causing extreme sharp pain, numbness, and tingling in the back of his neck.  In pertinent part the examiner diagnosed minimal degenerative changes of cervical spine and cervical strain.  The examiner opined that that his neck condition was less likely related to his military service as there was no evidence or documentation of any injury or treatment of his neck condition while he was in service; even though he gave a history of tingling in his neck at the time of separation examination in September 2009, the service examiner did not mention anything about his neck condition.

The record also contains VA medical center (VAMC) records in which assessments include chronic back pain, knee injury "which is related historically to service," and degenerative disc disease (DDD) of the neck and back.  The Veteran also reported pain in his left knee with instability and weakness, neck spasms, and stinging or tingling pain in his neck.

The Board has considered the foregoing October and December 2010 VA medical opinions against the claim for service connection for the cervical spine disability, but has determined that the preponderance of the evidence is supportive of the Veteran's claims for service connection.  The rationale for the opinions provided by the VA examiner is inadequate as absence of treatment cannot be used as evidence upon which to base a denial of service connection if the Veteran has reported continuity of symptomatology and has been found credible.  That is, it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98   (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Moreover, the Board finds that there is no basis in the record for concluding that the left knee disability clearly and unmistakably existed prior to service and underwent no increase in severity as a result of service so the presumption of soundness has not been rebutted.  

The Board notes that under 38 C.F.R. § 3.303(b) , service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself in service or within the presumptive period and the veteran currently has the same condition; or (2) a disease manifests itself in service or within the presumptive period but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage, 10 Vet. App. 488, 495-98.

The Veteran has credibly testified to the onset of left knee and cervical spine pain during service; his testimony is supported by the STR sin March 2008, showing that he reported a fall and complained of back pain, the Post-Deployment Health Assessment and report of medical history he completed while still in service, and the filing of his claims for service connection for left knee disability and cervical spine disability before his discharge from service.  He has also credibly testified that his left knee and cervical spine pain has continued since service.  A continuity of symptomatology is also supported by the medical evidence showing he sought treatment for his left knee and cervical spine shortly after his discharge from service and occasionally thereafter. 

Accordingly, the Board concludes that service connection is warranted for the Veteran's left knee and cervical spine disabilities.


ORDER

Entitlement to service connection for left knee disability is granted.

Entitlement to service connection for cervical spine disability is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for entitlement to a higher initial rating for low back disability is decided. 

The Veteran's most recent medical examination to determine the current degree of severity of his low back disability was performed in December 2010.  In testimony before the undersigned VLJ, the Veteran asserted that his condition has worsened since his last examination with symptoms getting stronger and increasing pain.  

In light of this evidence suggesting that the Veteran's disability has increased in severity since the December 2010 examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his low back disability. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's service-connected low back disability during the period of this claim, to specifically include VAMC records.

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of his service-connected low back disability.  The claims file must be made available to and reviewed by the examiner, and the examiner should indicate in the report that the file was reviewed. 

All appropriate diagnostics should be accomplished, and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

3.  The RO or the AMC should undertake any additional development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


